Citation Nr: 1702034	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-21 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for the residuals of a traumatic brain injury (TBI).

3.  Entitlement to service connection for a disability manifested by stuttering.


REPRESENTATION

Veteran represented by:	Robert W. Dwyer


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to July 1969, earning the Purple Heart Medal and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On his August 2012 VA Form 9, the Veteran requested to have a hearing before the Board via live videoconference.  He was notified of the date and time of his Board hearing in an October 2015 letter.  In November 2015, VA received his request to reschedule the hearing because he was scheduled to be in surgery on the date of the hearing.  See November 2015 Correspondence.  Although he also submitted a hearing response form indicating that he wished to withdraw his request for a videoconference hearing, he explained in his correspondence that "the wording on the reply letter has the sound that I have no further interest in the interview. . . when what I really want is to reschedule the date of the meeting!"  In light of this statement, it is clear that the Veteran did not wish to withdraw his request for a hearing, but only to request that the hearing be rescheduled.  The Board finds that good cause exists to grant the Veteran's request to change the date and location of his hearing because he was scheduled for surgery on the date his hearing was scheduled to occur.  Because videoconference hearings are scheduled by the RO, remand is necessary so that the Veteran's hearing can be rescheduled.  See 38 C.F.R. §§ 20.703, 20.704.

The Veteran's appeal with regard to the initial rating assigned for his service-connected residuals of a TBI and to service connection for a disability manifested by stuttering must remanded for the issuance of a Statement of the Case (SOC).  In a January 2014 rating decision, the RO granted service connection for the residuals of a TBI and assigned a 10 percent disability rating.  In April 2014, the Veteran's representative submitted correspondence disagreeing with the 10 percent evaluation assigned.  The RO has not issued a SOC.  As such, this issue must be remanded for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the appropriate procedures, schedule the Veteran for a videoconference hearing at the RO.

2.  Issue to the Veteran and his representative an SOC regarding the issues of entitlement to an initial rating in excess of 10 percent for service-connected residuals of a TBI service connection for a disability manifested by stuttering.  He should be advised of the requirements to timely perfect an appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

